PER CURIAM.
This is an appeal by the plaintiff-mortgagee from a trial court order which awards attorney’s fees to the receiver’s court-appointed attorney in a mortgage foreclosure action. We reverse the order under review and remand the cause for a new evidentiary hearing on the court-appointed attorney’s petition for fees because there was no expert testimony adduced be*333low as to the reasonableness of the claimed attorney’s fees. Instead, the award was based entirely on the testimony of the receiver’s attorney. Plainly, this was fatal to the order under review. See Lewis v. Gramil Corp., 94 So.2d 174, 177 (Fla.1957); Tanner v. Tanner, 391 So.2d 305 (Fla. 4th DCA 1980); Wilson v. Wilson, 362 So.2d 1030 (Fla. 3d DCA 1978); Creative Property Management, Inc. v. General Elec. Credit Corp. of Ga., 314 So.2d 807, 808 (Fla. 3d DCA 1975); Aerovias Internacional Balboa, S.A. v. Torres, 176 So.2d 586, 587 (Fla. 3d DCA 1965); see also Feemster v. Schurkman, 291 So.2d 622, 630 (Fla. 3d DCA 1974).
Reversed and remanded.